Exhibit 10.28

BROKER AGREEMENT

THIS AGREEMENT (“the Agreement”) is made this 20th day of November, 2008, by and
between GMAC Bank, a Utah state-chartered industrial bank (“GMACB”), GMAC
Mortgage, LLC, a Delaware limited liability company (“GMACM”), and Ditech, LLC,
a Delaware limited liability company (“Ditech”, and together with GMACM, the
“Broker”).

RECITALS

 

1. GMACB is engaged, among other things, in the business of originating,
purchasing and selling residential mortgage loans.

 

2. Broker, through its direct lending channel and through its “ditech” brand
channel, is engaged, among other things, in the business of assisting
prospective borrowers in obtaining residential first and second mortgage loan
financing from lenders.

 

3. The parties to this Agreement wish to establish an exclusive relationship
whereby Broker will perform origination services and submit loan application
packages for first and second lien 1-4 family residential mortgage financing
(each, an “Application”) on behalf of Brokers’ customers (“Borrowers”) to GMACB
for loan approval determination and possible funding by GMACB, and upon such
terms and conditions as set forth in this Agreement and in the GMAC Bank Broker
Lending Manual, product guidelines, rate sheets and written updates or bulletins
provided by GMACB and amended from time to time (collectively the “Broker
Manual”) which is made a part of this Agreement and incorporated herein as if
set forth at length.

 

4. GMACB and the Broker intend that this Agreement comply with the requirements
of Sections 23A and 23B of the Federal Reserve Act, 12 U.S.C. §§221 et. seq. and
its implementing regulation, 12 C.F.R. §§223.1 et. seq. (“Regulation W”).

 

5. GMACB and the Broker agree that they are “affiliates” for purposes of
Sections 23A and 23B of the Federal Reserve Act, as that term is defined in
Regulation W Section 223.2.

 

6. It is the intention of the parties to establish this Agreement to govern the
respective rights, duties and obligations of the parties.

THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1. TERM

 

  A. The term of this Agreement shall commence on the date set forth above and
shall continue until terminated by either party (1) at any time upon delivery of
thirty (30) days advance written notice to the other party; or (2) immediately
upon giving written notice to the other party in the event of a breach by such
other party of a representation or warranty contained in Sections 5.A. or 5.C.,
as applicable, of this Agreement. Termination shall not affect the obligations
of either party with respect to Sections 6, 7, 9, and 14 and Exhibit B attached
hereto.

 

Page 1 of 17



--------------------------------------------------------------------------------

  B. In addition, GMACB shall have the right to terminate this Agreement
immediately by notice in writing to Broker in the event of any of the following:

 

  1. Broker defaults in any of its obligations under this Agreement or any other
agreements between Broker and GMACB, and such default is not cured within thirty
(30) business days after notice to Broker of such default;

 

  2. Broker fails to act in accordance with the terms and conditions of this
Agreement and the Broker Manual;

 

  3. Broker shall initiate or suffer any proceedings of insolvency or
reorganization under the bankruptcy code, or other federal or state receivership
laws, or make any common law assignment for the benefit of creditors, or be
unable to pay its debts as the same become due;

 

  4. Broker assigns or attempts to assign its rights and obligations hereunder;

 

  5. Broker by operation of law becomes unable to faithfully perform its duties
pursuant to this Agreement;

 

  6. GMACB, or any of its affiliates, suffer any involuntary sale or execution
upon any interest in any Loan brokered hereunder and such is the result of any
act or omission on the part of Broker; or

 

  7. Broker fails to timely deliver to GMACB any documents required to be
delivered from time to time.

 

  C. Termination shall not affect the obligations of Broker or GMACB with
respect to any event occurring before termination. However, GMACB may refuse to
close any Loan related to an Application registered by Broker prior to such
termination if GMACB reasonably believes that there has been fraud or
misrepresentation concerning such Loan or Application.

 

  D. Broker agrees that in the event of a breach by Broker of this Agreement or
any other agreement between GMACB and Broker, or upon the default of Broker
under any instrument payable to GMACB or upon failure of Broker to pay any
amounts due GMACB, GMACB shall have the immediate right to set-off from and
against any amounts otherwise due or payable to Broker.

 

2. BROKERS’ SERVICES

In connection with submitting Applications to GMACB on behalf of prospective
Borrowers, Broker agrees to provide the services specified in Exhibit A hereto
and such other services as may be specified in writing by GMACB to Broker from
time to time.

 

Page 2 of 17



--------------------------------------------------------------------------------

3. LOAN APPLICATIONS

 

  A. Broker agrees that it will submit to GMACB completed Applications on behalf
of prospective Borrowers for loans intended to be secured by a first or second
mortgage (Deed of Trust) on improved 1-4 family residential property under such
programs, terms, requirements and criteria as are set forth by GMACB from time
to time (each, a “Loan”). All Applications submitted by Broker to GMACB pursuant
to this Agreement shall conform to GMACB’s policies and procedures as
established and as may be modified from time to time. GMACB shall periodically
inform Broker of its eligibility criteria and registration procedures for the
making of Loans based on factors such as the type of loan, loan limits,
loan-to-value ratios, interest rates, points and fees, payment features,
documentation requirements and credit standards. GMACB may also prescribe
procedures for registration of Applications with GMACB, including, but not
limited to, the procedure for locking-in the interest rate and/or points on loan
requests. Broker shall obtain real estate appraisals only from those appraisers
who are licensed or certified according to applicable State law requirements.
All appraisals must meet secondary market requirements and in addition satisfy
all requirements mandated by state and federal law, including without
limitation, FIRREA, for the particular transaction. Broker shall strictly comply
with GMACB’s loan application submission policies and procedures.

 

  B. Broker understands that Applications submitted to GMACB pursuant to this
Agreement will be underwritten by GMACB in accordance with GMACB’s underwriting
guidelines in effect at the time of such submission. Upon the acceptance of an
Application by GMACB, Broker hereby assigns all of its right, title and interest
in and to the Application to GMACB.

 

  C. Nothing contained in this Agreement shall be construed as creating any
obligation of GMACB to accept and/or approve any Application submitted by Broker
or to fund any Loan in connection with any Application submitted by Broker and
for which no commitment exists. GMACB shall have no obligation or liability to
Broker or any third party Borrower, for whom an application has been accepted by
Broker, for refusing to approve a loan application.

 

  D. Broker shall not hold itself out to prospective Borrowers as having the
authority to approve loan requests or to issue loan commitments on behalf of
GMACB. Broker shall not represent that GMACB has approved or will approve any
loan request until Broker is so informed by GMACB in writing.

 

  E. Broker may not make, close or commit to make or close any Loan on behalf of
GMACB. All Loans to be made pursuant to this Agreement shall be made only after
the prior written approval of GMACB is issued and thereafter shall be funded by
and closed in the name of GMACB.

 

4. BROKER COMPENSATION

In no event shall any compensation be paid to Broker by GMACB unless a Loan, for
which a completed Application was submitted and Broker performed the services
rendered as outlined in Exhibit “A”, is approved by GMACB and the Loan
subsequently closes and funds. All compensation shall be disclosed on the Good
Faith Estimate of closing costs form and the HUD-1/1A Settlement Statement in
accordance with applicable law. GMACB shall be permitted to make adjustments to
the compensation due Broker by GMACB in the event that GMACB determines, in its
sole discretion, that the projected total amount of compensation to be received
by Broker in the

 

Page 3 of 17



--------------------------------------------------------------------------------

related Loan transaction would exceed that which is commensurate with the amount
normally charged for similar goods, facilities and services keeping in mind the
price structures and practices in similar transactions and in similar markets.
At the time of application, in addition to any other form/agreement which may be
required under applicable law, Broker shall enter into an agreement with
Borrower disclosing the services to be provided by Broker and the nature of
Broker’s relationship with GMACB. A copy of the executed agreement(s) between
Broker and Borrower shall accompany each Application submitted to GMACB pursuant
to this Agreement.

 

5. REPRESENTATIONS & WARRANTIES

 

  A. Broker makes the following representations and warranties to GMACB as of
(1) the date hereof; (2) the date any Application is submitted to GMACB; and
(3) the date any related Loan is closed and funded by GMACB:

 

  1. LEGAL STATUS. Broker is a limited liability company, duly organized,
validly existing and in good standing under the laws of the State of Delaware.
Broker is authorized to do business in each state where it conducts mortgage
brokerage activity and, except as previously disclosed to GMACB, has all
licenses, registrations, permits and approvals necessary to carry on its
business as now being conducted and is presently and will continue to be in
compliance with the laws of such state(s) and maintain in good standing all
qualifications, licenses, approvals and registrations to the extent necessary to
ensure the legality and enforceability of each Loan for which an Application is
submitted by Broker to GMACB.

 

  2. LICENSE. Except as previously disclosed to GMACB, Broker is the holder of a
valid lender, mortgage broker or other applicable license or licenses in
jurisdictions where it currently originates loans and conducts business, which
Broker shall maintain in good standing throughout the term of this Agreement,
and is in compliance with any mortgage broker or other laws applicable to its
activities under this Agreement.

 

  3. AUTHORITY. The execution and delivery of this Agreement by Broker and the
performance by Broker of the obligations to be performed hereunder have been
duly authorized by all necessary corporate action.

 

  4. LEGALITY. The execution and delivery of this Agreement by Broker and the
performance by Broker of the obligations to be performed by Broker do not, and
will not, violate any provision of any law, rule, regulation, order, writ,
judgment, injunction, decree, determination or award presently in effect having
applicability to Broker or of the articles of incorporation or by-laws of
Broker.

 

  5. BINDING OBLIGATION. The Agreement when duly executed and delivered by
Broker constitutes a legal, valid and binding obligation of Broker enforceable
against Broker in accordance with its terms.

 

  6.

NO SUITS. Except as previously disclosed to GMACB, There are no actions, suits,
arbitration or legal, administrative or other proceeding or governmental
investigation pending (including an investigation undertaken in response to an
allegation of fraud by another lender or an investigation undertaken pursuant to
a license revocation proceeding) or to the knowledge of Broker, threatened
against or affecting Broker, or the properties of Broker before any court or
governmental department, commission,

 

Page 4 of 17



--------------------------------------------------------------------------------

 

board, bureau, agency or instrumentality, domestic or foreign, which, if
determined adversely to Broker, would have a material adverse affect on the
financial condition, properties, assets, business, operations or reputation of
Broker.

 

  7. BUSINESS OPERATION. Broker has sufficient capital and net worth, typical of
other similar mortgage brokers, to conduct the type of business for which it was
created. Broker is staffed with its own employees to perform the services it
provides and does not contract out services to another party except as disclosed
to GMACB. Broker manages its own business affairs and actively competes for
business in the market place.

 

  8. UNTRUE STATEMENT. To Broker’s knowledge, none of the representations,
warranties or written statements made by Broker in this Agreement or in any
document furnished or to be furnished by Broker to GMACB pursuant to this
Agreement contains or will contain any untrue statement of material fact or omit
or will omit to state a material fact necessary to make the representation,
warranty or written statement not misleading and shall immediately, upon
learning of the existence of any false, fraudulent or erroneous information or
statements, disclose such information to GMACB. For purpose of this Agreement,
Broker will be deemed to have “Knowledge” of a particular fact or other matter
if (a) the Broker is actually aware of such fact or other matter; or (b) a
prudent individual could be expected to discover or otherwise become aware of
such fact or other matter in the course of conduct a reasonably comprehensive
investigation regarding the accuracy of written statements made, documents
furnished or to be furnished by Broker or the representations and warrantees
contained in this Agreement.

 

  B. As to each Application, Broker represents and warrants to GMACB that, to
Broker’s knowledge:

 

  1. Each document furnished to GMACB is complete and accurate and contains no
misleading information, has been prepared and executed and copies delivered as
required by law, and all signatures and initials therein are authorized and
genuine;

 

  2. In the event the Application is approved and the Loan closes and funds, the
Borrower shall have no claims or defenses to the Loan by reason of any act or
omission of Broker or its directors, officers, employees, agents or contractors;

 

  3. Broker has no adverse information concerning the Borrower or the property
securing such Loan that can reasonably be expected to cause any governmental,
quasi-governmental or private institutional lender or mortgage insurer to regard
the transaction as an unacceptable credit risk, cause any approved Loan to
become delinquent or adversely affect the value or marketability of the Loan.

 

  5. All Applications submitted by Broker to GMACB fully comply in all respects
with the requirements of this Agreement and the requirements of GMACB.

 

  6.

Broker has complied with and all Loans have complied with all applicable
federal, state and local laws, rules, and regulations, including without
limitation, the Truth-In-Lending Act and Regulation Z thereunder; the Fair
Credit Reporting Act; the Equal Credit Opportunity Act and Regulation B
thereunder; the Real Estate Settlement

 

Page 5 of 17



--------------------------------------------------------------------------------

 

Procedures Act and Regulation X thereunder; and State and Federal Fair Lending
and Fair Housing Regulations and all other applicable local, state and federal
laws, rules and regulations including, but not limited to, all applicable
predatory and abusive lending laws.

 

  7. In submitting Applications to GMACB, Broker shall not submit in any
Application any false, fraudulent or erroneous information or statements, or
omit any material fact necessary to make any statement or information included
in the Application true, accurate and understandable. For purpose of this
warranty, the term “submit” shall mean submitting an Application to GMACB
(a) with false, fraudulent or erroneous information (i) with actual knowledge
thereto; (ii) after failing to follow standard practices and procedures
prevalent in the mortgage banking industry which, if followed, would have led to
the discovery or disclosure thereof; or (iii) where such information was or
should have been within the knowledge or control of Broker; or (b) containing an
appraisal that contains false, fraudulent or erroneous information where such
information was or should have been within the knowledge or control of Broker.

 

  8. Broker understands that GMACB is fully committed to the principle and
spirit of providing full access to mortgage credit for all persons, regardless
of race, color, religion, national origin, sex, age, handicap, familial status
or marital status, the fact that part or all of the applicant’s income comes
from public assistance or the fact that the applicant has in good faith
exercised any right under the Consumer Credit Protection Act or any other
prohibited basis (all such items individually referred to as a “Prohibited
Basis”). Broker represents and warrants that it shall not refuse to accept an
Application because of the location and/or age of the subject property, or in
the case of a loan applicant or prospective loan applicant, vary the terms of
the application procedure or refuse to accept an Application because of a
Prohibited Basis.

 

  9. With respect to each Application delivered by Broker to GMACB for a loan
intended to be insured by the Federal Housing Administration (FHA) or guaranteed
by the Department of Veterans Affairs (VA), that Broker: (A) is authorized under
applicable FHA/VA regulations to originate an FHA or VA home mortgage loan;
(B) has fully complied with all requirements, standards and guidelines under
applicable FHA or VA regulations, as amended from time to time, pertaining to
loan origination; and (C) has taken no action or failed to take any action, the
effect of which would prevent FHA insurance or VA loan guaranty from being
obtained or which would at any time invalidate, in whole or in part, the FHA
insurance or VA loan guaranty on any submitted FHA/VA loan application which is
subsequently approved, closed and funded by GMACB.

 

  10. No Application submitted by Broker shall constitute a Loan transaction
which would be subject to coverage under the Home Ownership and Equity
Protection Act (HOEPA) or Section 32 of Regulation Z of the Truth-in-Lending Act
or which would otherwise be considered a “high rate” or “high cost” loan under
applicable state law.

 

Page 6 of 17



--------------------------------------------------------------------------------

  C. GMACB makes the following representations and warranties to Broker as of
(1) the date hereof; (2) the date any Application is received from Broker; and
(3) the date any related Loan is closed and funded by GMACB:

 

  1. LEGAL STATUS. GMACB is an industrial bank, duly chartered, validly existing
and in good standing under the laws of the State of Utah. GMACB is authorized to
do business in each state where it conducts mortgage lending activity and has
all licenses, registrations, permits and approvals necessary, or is exempt
therefrom, to carry on its business as now being conducted and is presently and
will continue to be in compliance with the laws of such state(s) and maintain in
good standing all qualifications, licenses, approvals and registrations to the
extent necessary to ensure the legality and enforceability of each Loan for
which an Application is submitted by Broker to GMACB.

 

  2. LICENSE. GMACB is the holder of a valid lender, mortgage broker or other
applicable license or licenses, or is exempt from such licensing, in
jurisdictions where it currently originates loans and conducts business, which
GMACB, if not exempt, shall maintain in good standing throughout the term of
this Agreement, and is in compliance with any mortgage lender or other laws
applicable to its activities under this Agreement.

 

  3. AUTHORITY. The execution and delivery of this Agreement by GMACB and the
performance by GMACB of the obligations to be performed hereunder have been duly
authorized by all necessary corporate action.

 

  4. LEGALITY. The execution and delivery of this Agreement by GMACB and the
performance by GMACB of the obligations to be performed by GMACB do not, and
will not, violate any provision of any law, rule, regulation, order, writ,
judgment, injunction, decree, determination or award presently in effect having
applicability to GMACB or of the articles of incorporation or by-laws of GMACB.

 

  5. BINDING OBLIGATION. The Agreement when duly executed and delivered by GMACB
constitutes a legal, valid and binding obligation of GMACB enforceable against
GMACB in accordance with its terms.

 

6. INDEMNIFICATION

In addition to any other rights and remedies that GMACB may have, Broker shall
indemnify, defend and hold harmless GMACB and its affiliates and its directors,
officers, agents, successors and assignees from and against any and all loss,
damage, claims, liabilities, penalties, fines, actions, causes of action,
judgments, costs and expenses of any nature, including reasonable legal fees,
incurred or sustained by such indemnified parties, GMACB resulting from,
relating to or arising out of (A) Brokers’ breach of any representation,
warranty or covenant in this Agreement; or (B) Brokers’ failure to perform any
obligation set forth in this Agreement. The rights and obligations set forth in
this paragraph shall survive any expiration or termination of this Agreement.

If any Application submitted by Broker to GMACB under this Agreement results in
a Loan that is approved by GMACB but ultimately rescinded pursuant to the
Truth-in-Lending Act, applicable regulations, or any state law, Broker will
refund to the rescinding Borrower any and all broker fees received from
Borrower. Notwithstanding anything to the contrary, GMACB shall have no
obligation to fund any Loans that do not strictly comply with GMACB guidelines,
applicable federal state and local laws, the terms of this Agreement or Broker
Manual.

 

Page 7 of 17



--------------------------------------------------------------------------------

7. RIGHT TO CURE; REPURCHASE

 

  A. In addition to other rights and remedies that Broker or GMACB may have,
upon discovery by either Broker or GMACB of any breach of any representation,
warranty or covenant of this Agreement, the party discovering the breach shall
promptly notify the other. Except as provided in Section 7.B. below, within
thirty (30) days after discovery by or notice to a party of any breach, such
party shall promptly cure such breach to the reasonable satisfaction of the
other party.

 

  B. In the event of a breach of representation, or warranty, contained in
Section 5 (A) or in Sections 5 (B) (5), 5(B) (6) and 5(B) (7) of the Agreement,
if in the reasonable judgment of GMACB the breach cannot be cured within such
thirty (30) day time period, Broker shall purchase such Loan at a price equal to
the greater of (1) the original principal amount of the Loan, less any principal
reduction plus all accrued but unpaid interest on the principal balance of the
Loan from the date of funding by GMACB through and including the first day of
the month following the month of repurchase; or (2) the amount GMACB must pay on
a repurchase of the Loan from a subsequent purchaser or investor.

 

8. RELATIONSHIP

Nothing contained in this Agreement or in oral discussions between the parties
shall be deemed to create, nor shall this Agreement be construed so as to
create, a joint venture, partnership, or employment relationship between Broker
and GMACB. Broker shall conduct its business under its own name as an
independent contractor, and is hereby expressly prohibited from holding itself
out as a representative or employee of GMACB. Broker shall have no authority to
sign any document of any type on behalf of GMACB or to make any commitments on
behalf of GMACB; provided, however, that Broker is specifically authorized by
GMACB to issue and/or provide a rate lock agreement to any Borrower with whom
GMACB has agreed to lock-in an interest rate on a Loan, such rate lock agreement
to accurately reflect the locked-in interest rate. Broker is specifically
prohibited from using GMACB’s name in any form of advertising without GMACB’s
prior written consent. Notwithstanding the foregoing, Broker may use GMACB’s
name in any form of advertising without prior written consent for the purpose of
identifying GMACB and Broker as affiliates or as part of the GMAC Financial
Services family of companies.

 

9. CONFIDENTIAL INFORMATION

 

  A.

For the purpose of this Section, the “Discloser” is the party disclosing its
Confidential Information and the “Recipient” is the party receiving and/or
accessing Confidential Information. Broker and GMACB each agree that any
information and documents that are furnished for the purposes of performing
under this Agreement or that are produced or come to the attention of either
party are proprietary to the disclosing party and shall be used only for the
purposes of this Agreement. This information includes, without limitation: the
terms of this Agreement, technical specifications and operating manuals,
services and information concerning current, future, or proposed products and
services; product and services descriptions; financial information; information
related to mergers or acquisitions; passwords and security procedures; computer
programs, software, and software documentation; customer and/or prospective
client lists, mortgage loan files, and all other information relating in any way
to the customer and/or prospective client; printouts; records; policies,
practices and procedures; and any or all other information, data or materials
relating to the business, trade secrets and technology of either party, its
customers, clients, employees, business affairs,

 

Page 8 of 17



--------------------------------------------------------------------------------

 

affiliates, subsidiaries and the affiliates of its parent organization (all of
the foregoing collectively referred to as “Confidential Information”). Broker
may require that any representative, agent or subcontractor of GMACB shall enter
into a non-disclosure agreement with Broker to protect the Confidential
Information of Broker, and GMACB shall comply with such request. If and to the
extent such Confidential Information consists of information related to
Discloser’s customers, including without limitation any “nonpublic personal
information” as defined under the Gramm-Leach-Bliley Act of 1999 (Public Law
106-102, 113 Stat. 1138), as amended from time to time (the “GLB Act”) and
regulations promulgated thereunder in any form, whether or not owned or
developed by the Discloser (collectively “Nonpublic Personal Information”), the
requirements set forth in Exhibit B, Confidentiality, Non-Disclosure and
Security Requirements, attached hereto and incorporated herewith, shall apply to
such Nonpublic Personal Information in addition to the provisions of this
Section 9. In the event of a conflict between the provisions set forth in
Exhibit B and those set forth herein, the provisions set forth in Exhibit B
shall control for such Nonpublic Personal Information.

 

  B. Each party shall maintain the Confidential Information of the other in
confidence using the same care and discretion to avoid disclosure of
Confidential Information as it uses to protect its own confidential information
that it does not want disclosed. Each party further agrees to restrict
disclosure of Confidential Information of Discloser solely to (i) persons who
need to know the Confidential Information to perform under this Agreement, all
of whom shall be under a written obligation of confidentiality, which is no less
stringent that those set forth herein, and (ii) regulators and auditors.
Recipient agrees that it shall remain fully responsible for any disclosure of
Confidential Information. Each party shall, as soon as reasonably practicable,
notify the other party of any unauthorized possession, disclosure, use or
knowledge, or attempt thereof, of the other party’s Confidential Information of
which it becomes aware, including any material breach of security on a system,
LAN or telecommunications network that contains, processes or transmits
Confidential Information. Each party shall, as soon as reasonably practicable,
furnish to the other full details of the unauthorized possession, disclosure,
use or knowledge, or attempt thereof, and use reasonable efforts to assist the
other in investigating or preventing the recurrence of any unauthorized
possession, disclosure, use or knowledge, or attempt thereof, of the other
party’s Confidential Information.

 

  C. The obligations imposed under this Agreement shall not apply to
Confidential Information that is (a) made public by Discloser, (b) generally
available to the public other than by a breach of this Agreement by Recipient,
its employees, agents or contractors, and/or (c) rightfully received from a
third person having the legal right to disclose the Confidential Information
free of any obligation of confidence. In the event that Recipient, or any of
such party’s agents, contractor’s or employees, becomes legally compelled (by
deposition, interrogatory, request for documents, subpoena, civil or criminal
investigative demand or similar process) to disclose any Confidential
Information of Discloser, such Recipient shall provide prompt prior notice to
Discloser so that it may seek a protective order or other appropriate remedy. In
the event that such protective order or other remedy is not obtained, or that
Discloser waives compliance with the provisions of this Section 9, the Recipient
will furnish only that portion of the Confidential Information that is legally
required and will exercise reasonable efforts to obtain assurances that
confidential treatment will be accorded such Confidential Information.

 

  D.

Each party acknowledges and agrees that any breach or threatened breach of any
of the provisions of this Section 9 by the other party will result in immediate
and irreparable harm and that any remedies at law in such event will be
inadequate. The parties agree that such

 

Page 9 of 17



--------------------------------------------------------------------------------

 

breaches, whether threatened or actual, will give Discloser the right to
terminate this Agreement immediately and obtain injunctive relief to restrain
such disclosure or use. This right shall, however, be in addition to and not in
lieu of any other remedies at law or in equity.

 

  E. Upon termination of the Agreement, all copies of the Confidential
Information will either be destroyed or returned to Discloser immediately upon
Discloser’s request. Notwithstanding anything to the contrary contained herein,
Broker shall in no event have any obligation hereunder to destroy mortgage loan
files or any documents related thereto.

 

  F. The provisions of this Section 9 shall survive the termination or
expiration of this Agreement.

 

10. BINDING NATURE AND ASSIGNMENT

Broker shall not assign this Agreement or any of its rights hereunder. Neither
shall Broker delegate any duty hereunder without the prior written consent of
GMACB. Broker acknowledges that GMACB may assign any or all of its right under
this Agreement and/or the related documents to any of its affiliates upon ten
(10) days notice to Broker. Subject to the foregoing restriction, this Agreement
shall be binding on the parties and their respective successors and assigns.

 

11. NOTICES OF CERTAIN MATTERS

Broker shall promptly give written notice to GMACB of (A) the occurrence of any
breach of a representation or warranty as set forth in Section 5 of this
Agreement; (B) any event or condition which could have a material adverse effect
on the business, operations, assets or financial condition of Broker; and
(C) receipt by Broker of notice from any agency or regulatory authority
concerning revocation or suspension of Brokers’ license to conduct business.

GMACB shall promptly give written notice to Broker of (A) the occurrence of any
breach of a representation or warranty as set forth in Section 5 of this
Agreement; (B) any event or condition which could have a material adverse effect
on the business, operations, assets or financial condition of GMACB; and
(C) receipt by GMACB of notice from any agency or regulatory authority
concerning revocation or suspension of GMACB’s license to conduct business.

GMACB may amend or supplement the Broker Manual from time to time, at its sole
discretion, by furnishing amendments or supplementary matter to Broker
electronically, by posting these items on its internet website
www.gmacbankcorrespondent.com.

 

12. NOTICES

Wherever under this Agreement one party is required or permitted to give notice
to the other, such notice shall be deemed to have been given and received only
(A) upon delivery, if personally delivered to a party; (B) one business day
after the date of dispatch, if by facsimile signature (and confirmed promptly by
telephone) with a hard copy sent by regular mail; (C) one business day after
deposit, if delivered by a nationally recognized courier service offering
guaranteed overnight delivery; or (D) upon receipt if sent by registered or
certified mail (return receipt requested), postage prepaid, and addressed as
follows:

If To GMACB:

GMAC Bank

1100 Virginia Drive

Fort Washington, PA 19034

Attn: Chief Operating Officer

FAX: 215-682-1770

 

Page 10 of 17



--------------------------------------------------------------------------------

With copies to:

GMAC Bank

1100 Virginia Drive

Fort Washington, PA 19034

Attn: Wholesale Mortgage Lending, Credit Risk Department

FAX: 215-            -            

and

GMAC Residential Holding Corp.

1100 Virginia Drive

Legal Staff/190-FTW-L95

Fort Washington, PA 19034

Attn: General Counsel

If To Broker:

GMAC Mortgage, LLC

1100 Virginia Drive

Fort Washington, PA 19034

Attn: EVP, Consumer Lending

FAX: 215-734-8812

 

13. WAIVER

No waiver of any provision of this Agreement, whether by conduct or otherwise,
shall be deemed or shall constitute a waiver of any other provision. No waiver
shall be binding unless executed in writing by the party making the waiver. A
waiver by either of the parties of any of the covenants to be performed by the
other or any breach thereof shall not be construed to be a waiver of any
succeeding breach thereof or of any other covenant contained in this Agreement.
All remedies provided for in this Agreement shall be cumulative and in addition
to and not in lieu of any other remedies available to either party at law, in
equity or otherwise.

 

14. SEVERABILITY

If any provision of this Agreement is declared or found to be illegal,
unenforceable or void, then both parties shall be relieved of all obligations
arising under such provision, but only to the extent that such provision is
illegal, unenforceable or void, it being the intent and agreement of the parties
that this Agreement shall be deemed amended by modifying such provision to the
extent necessary to make it legal and enforceable while preserving its intent
or, if that is not possible, by substituting therefor another provision that is
legal and enforceable and achieves the same objective. If the remainder of this
Agreement shall not be affected by such declaration or finding and is capable of
substantial performance, then each provision not so affected shall be enforced
to the extent permitted by law.

 

Page 11 of 17



--------------------------------------------------------------------------------

15. LEGAL FEES

If any action at law or in equity is brought to enforce the provisions of this
Agreement, the prevailing party shall be entitled to reasonable legal fees, in
addition to any other relief to which it may be entitled.

 

16. ENTIRE AGREEMENT

This Agreement, together with Broker Manual, as same may be amended from time to
time, constitutes the entire agreement between the parties and supersedes all
prior agreements and understandings. No supplement, modification or amendment,
other than any supplement modification or amendment to the Broker Manual, shall
be binding unless executed in writing by the parties.

 

17. GOVERNING LAW

The validity of this Agreement and of any of its terms or provisions, as well as
the rights and duties of the parties hereunder shall be governed by the laws of
the State of Delaware without regard to any principles of conflicts of laws.

 

18. COUNTERPARTS

This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.

 

19. HEADINGS

The headings of the various sections of this Agreement are for reference
purposes only, do not affect the meaning or construction of this Agreement, and
shall not be deemed to be a part of this Agreement.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;

SIGNATURE PAGE IMMEDIATELY FOLLOWS

 

Page 12 of 17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, by their duly authorized
representatives, have executed this Agreement effective as of the date first
written above.

 

GMAC BANK      GMAC MORTGAGE, LLC By:  

/s/ Albert J. Celini

     By:  

/s/ Jim Ferriter

Name:  

Albert J. Celini

     Name (typed):  

Jim Ferriter

Title:  

VP, Assistant Secretary

     Title:  

EVP, Consumer Lending

 

DITECH, LLC By:   GMAC Mortgage, LLC, its managing member   By:  

 

  Name:  

Jim Ferriter

  Title:  

EVP, Consumer Lending

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

Page 13 of 17



--------------------------------------------------------------------------------

EXHIBIT A

In connection with submitting completed Applications to GMACB for loan approval
consideration, Broker agrees to provide the following services:

 

  1. In meeting with a prospective loan applicant for mortgage loan financing
(the “Applicant”), Broker will educate the Applicant about the home buying and
financing process. In addition, Broker will advise the Applicant about the
different types of GMACB loan products available, and demonstrate how closing
costs and monthly payments would vary under each product;

 

  2. Broker will analyze the Applicant’s income and debt and pre-qualify the
Applicant to determine the maximum mortgage that the Applicant may be able to
afford;

 

  3. Broker will assist the Applicant in selecting a GMACB loan program that
suits his/her individual needs;

 

  4. To the extent that the Applicant expresses interest in a GMACB loan
program, Broker will discuss with the Applicant the general underwriting ratios
of GMACB as well as the general property underwriting guidelines of GMACB;

 

  5. After providing such counseling and pre-qualification services, in the
event the Applicant wishes to submit a formal loan request to GMACB for mortgage
loan financing, Broker will assist the Applicant in completing an Application.
In the case of an Application taken by telephone or received by mail, Broker
will verbally verify all information disclosed on the Application with the
Applicant prior to submitting the Application file to GMACB;

 

  6. Broker will collect financial information (e.g. tax returns, bank
statements. pay stubs, etc.) and such other related documents that are required
by GMACB as part of the loan application process. In the event such information
is not available at time of application, Broker will work diligently with the
Applicant to obtain such information and promptly forward the material onto the
processing unit of GMACB;

 

  7. Broker will discuss GMACB’s lock-in procedures and options available to the
Applicant;

 

  8. Broker will comply with all Federal and State laws as they pertain to
required disclosures and timing of such disclosures including but not limited to
following: (because laws may change)

 

  A. Broker will provide Applicant with a copy of the U.S. Department of Housing
and Urban Development’s booklet “Settlement Costs” and a properly completed Good
Faith Estimate within three (3) business days after the loan application is
received or prepared in full compliance with the requirements of the Real Estate
Settlement Procedures Act (“RESPA”) and its implementing regulation, Regulation
X;

 

  B. Broker will provide Applicant with a properly completed Truth in Lending
Disclosure Statement within three (3) business days after the Application is
received or prepared in full compliance with the requirements of the Truth in
Lending Act and its implementing regulation, Regulation Z;

 

  C. In the event Applicant expresses interest in applying for an adjustable
rate mortgage loan, at the time the application form is provided or before the
Applicant pays a non-refundable fee, whichever is earlier, Broker will provide
Applicant with a copy of the Federal Reserve Board’s booklet entitled “Consumer
Handbook on Adjustable Rate Mortgages” and a loan program disclosure for each
adjustable rate mortgage loan program for which the Applicant expresses an
interest; and

 

  D. Broker will provide the Affiliated Business Arrangement disclosure in full
compliance with the requirements of RESPA and Regulation X.

 

Page 14 of 17



--------------------------------------------------------------------------------

  9. Broker will order a property appraisal report (“Appraisal”). With regard to
ordering Appraisals, (A) Broker shall order Appraisals from a GMACB designated
appraiser or (B) GMACB specifically authorizes Broker to be responsible for
selecting and retaining the appraiser, who shall be licensed or certified
according to applicable State law requirements;

 

  10. Broker will initiate and order all necessary processing related
verification forms, including verifications of employment and deposit;

 

  11. Broker will initiate and order requests for mortgage and other loan
verifications;

 

  12. Broker will initiate and order all necessary inspections or engineering
reports.

 

  13. Broker will assist the Applicant in understanding and clearing credit
problems;

 

  14. Broker will order necessary legal documents;

 

  15. Broker will order life-of-loan flood certification covering the subject
property from a GMACB approved settlement service provider;

 

  16. Broker will process the Application in accordance with GMACB’s processing
guidelines as established and as may be modified by GMACB from time to time.

 

  17. Broker will provide the completed Application to GMACB for underwriting.
The Application shall contain the completed loan application form, copies of all
disclosures delivered to the Applicant, all completed processing related
documentation and a detailed Transmittal Summary (1008) identifying specifics of
the transaction including, but not limited to, the requested loan program,
requested loan amount, lock-in information, fees, identification of property,
subdivision, credit report, property appraisal report, etc.;

 

  18. Broker will maintain a “conversation log” to document all contact with the
Applicant from the date of application through the date of loan closing;

 

  19. Broker will maintain regular contact with the Applicant, GMACB, realtors
and all parties involved in the transaction between application and closing to
apprise them of the status of the Application and to gather any additional
information as needed to assist GMACB in underwriting and, if approved, closing
and funding the loan; and

 

  20. In the event of loan approval, Broker will assist GMACB in coordinating
the loan closing and obtaining any documents which may be required by and its
secondary market investors and applicable federal, state, and local laws.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

Page 15 of 17



--------------------------------------------------------------------------------

EXHIBIT B

CONFIDENTIALITY, NON-DISCLOSURE AND SECURITY REQUIREMENTS

The Gramm-Leach-Bliley Act of 1999 (Public Law 106-102, 113 Stat. 1138), as
amended from time to time (the “GLB Act”) and the regulations promulgated
thereunder impose certain obligations on financial institutions with respect to
the confidentiality and security of the customer data of such financial
institutions. This Exhibit B to the Broker Agreement sets forth the
Confidentiality, Non-Disclosure and Security requirements for confidential
information related to customers, including without limitation any “nonpublic
personal information” as defined under the GLB Act and regulations promulgated
thereunder.

 

  1. Confidential Information.

 

  1.1 For the purpose of this Agreement, the “Discloser” is the party disclosing
its Confidential Information and the “Recipient” is the party receiving and/or
accessing Confidential Information.

 

  1.2 For the purposes of this Agreement, “Confidential Information” shall mean
all information related to customers, including without limitation any
“nonpublic personal information” as defined under the GLB Act and regulations
promulgated thereunder in oral, demonstrative, written, graphic or
machine-readable form, whether or not owned or developed by the Discloser.

 

  2. Disclosure and Protection of Confidential Information.

 

  2.1 Discloser warrants that their disclosure of Confidential Information to
Recipient is in accordance with applicable state and federal laws and the
Discloser’s own privacy policy.

 

  2.2 Recipient agrees not to use Confidential Information for any purpose other
than the fulfillment of Recipient’s obligations to the Discloser. Recipient
shall not disclose, publish, release, transfer or otherwise make available
Confidential Information in any form to, or for the use or benefit of, any third
party without Discloser’s prior written consent. Recipient shall, however, be
permitted to disclose relevant aspects of the Confidential Information to its
employees, agents and subcontractors to the extent that such disclosure is
reasonably necessary for the performance of its functions and/or contractual
duties and provided that such disclosure is not prohibited by the GLB Act, and
the regulations promulgated thereunder or other applicable law. Recipient agrees
that it will not use non-public personal information about Third Party
Originator’s customers in any manner prohibited by the GLB Act. Recipient agrees
that it shall remain fully responsible for any disclosure as set forth in the
preceding sentence. Recipient further agrees to advise Discloser promptly in
writing of any misappropriation, or unauthorized disclosure or use of
Confidential Information that may come to the attention of Recipient, and to
take all steps reasonably requested by Discloser to limit, stop or otherwise
remedy such misappropriation, or unauthorized disclosure or use. If the GLB Act
or other applicable law now or hereafter in effect imposes a higher standard of
confidentiality and/or protection to the Confidential Information, then such
standard shall take precedence over the provisions of this Section.

 

Page 16 of 17



--------------------------------------------------------------------------------

  2.3 Recipient will make no more copies of the Confidential Information than is
necessary for Recipient’s use. All copies made, in any medium whatsoever, shall
be covered by the terms and conditions of this Agreement.

 

  2.4 Each party shall develop, implement and maintain a comprehensive
information security program (the “Security Program”) to protect Confidential
Information that includes administrative, technical and/or physical safeguards
appropriate to such party’s size and complexity and the nature and scope of its
activities in compliance with the GLB Act and regulations promulgated
thereunder. The objective of each such Security Program shall be to (i) insure
the security and confidentiality of Confidential Information, (ii) protect
against any anticipated threats or hazards to the security or integrity of
Confidential Information that could result in substantial harm or inconvenience
to any customer, and (iii) have a program to respond to a security breach and to
notify its customers affected by the breach where required by law or regulation.

 

  2.5 Recipient will ensure that any third party to whom it transfers
Confidential Information enters into an agreement to protect the confidentiality
and security of Confidential Information in a manner no less stringent than
required by this Agreement.

 

  2.6 Upon request, a party shall provide to the other party information such as
audits or summaries of test results demonstrating the effectiveness of its
Security Program.

 

  3. Return of Materials.

 

  3.1 All Confidential Information, including copies thereof, shall be promptly
returned to Discloser upon request, except that copies may be retained, if
required, for legal or financial compliance purposes.

 

  3.2 Upon termination or expiration of the business relationship and/or
Contract, all Confidential Information, including copies thereof, shall be
promptly returned to such party or destroyed, except that copies may be
retained, if required, for legal or financial compliance purposes and the terms
and conditions of this Exhibit shall continue to apply for the period such
information is retained, notwithstanding any termination or expiration of the
Agreement.

 

  3.3 Recipient shall implement and monitor procedures to comply with Fair and
Accurate Credit Transactions Act of 2003 (Public Law 108-159, 111 Stat. 1952),
as amended from time to time (the “FACTA”) and implementing regulations
concerning the safeguarding and disposal of Confidential Information. Such
policies and procedures shall include, but are not limited to, destroying
records and files containing Confidential Information. All such paper records
will be shredded and all electronic or digital records and files will be erased
or otherwise rendered unreadable in a way that prevents records and files from
being practically read or reconstructed. Recipient will provide Discloser with
all information that Discloser reasonably requests regarding the disposal of
records and files containing Confidential Information including, but not limited
to, relevant portions of Discloser’s information security policies and
procedures.

 

Page 17 of 17